Citation Nr: 0627321	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  99-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty in the 
United States Navy from October 1951 to October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board, in pertinent part, 
remanded the issue of entitlement to service connection to 
the RO for additional development in August 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not include a diagnosis of 
PTSD related to an in-service stressor verified by credible 
supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service nor as a 
result of any established event, injury, or disease during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in May 2001, 
April 2004, and March 2005.  Adequate opportunities to submit 
evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in claims involving a disability rating 
and an effective date for the award of benefits is harmless 
error.  

While the VCAA duty to assist requires that VA make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim, in the case of records 
requested to corroborate a claimed stressful event in service 
the claimant must provide information sufficient for the 
records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).  In this case, the veteran is shown to have 
been adequately advised of the type of information necessary 
for additional assistance on his behalf, but that he reported 
in correspondence dated July 2, 2004, he was unable to 
provide any specific information as to these matters.  
Records also show he failed to report for a scheduled VA 
psychiatric examination in June 2003.  In the absence of any 
credible supporting evidence indicating an identified 
stressor actually occurred during active service, the Board 
finds there is no reasonable possibility that an additional 
medical opinion would be of sufficient probative value to 
substantiate the claim.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with the claim would not 
cause any prejudice to the appellant. 

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99 (Oct. 
18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a), 38 C.F.R., incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of PTSD.  Records show the 
veteran served aboard the U.S.S. Princeton, an aircraft 
carrier, from March 1952 to February 1953.  His ship is shown 
to have been in the Korean combat zone at various times 
including between April 1952 to October 1952.  Although 
records show the veteran was aboard ship in a combat zone, 
there are no reports, awards, or medals indicating that he 
engaged in combat with the enemy.  

In statements and testimony in support of his claim the 
veteran reported stressor events during active service, 
including having watched as a pilot went down with his plane, 
having been on deck when a plane landed with a hanging bomb, 
having been aboard ship when a plane crashed into the ship, 
having witnessed the death of a crewman when a resting cable 
sprang back, having known of the deaths of crewmen in other 
aircraft accidents, having been aboard ship when it almost 
capsized in a typhoon, having heard the explosion when a 
destroyer nearby hit a mine killing 40 seamen, and having 
processed film from the ship's planes with images of the 
enemy being killed.  Statements were also provided by members 
of the veteran's family describing his behavior after 
service.  

Service department correspondence dated in April 2005 
included copies of a summarized history of the U.S.S. 
Princeton.  Reports show the ship's planes flew against the 
enemy during the period from April 1952 to October 1952, but 
provided no information as to the veteran's claimed 
stressors.

The medical evidence of record includes a June 1999 private 
psychologist's report providing a diagnosis of moderate PTSD.  
A July 1999 VA examiner found the veteran demonstrated traits 
of PTSD, but that he did not meet the full criteria for a 
diagnosis of PTSD.  In private medical statements dated in 
October 1999, January 2000, and June 2004 Dr. W.R.R. provided 
diagnoses of severe, chronic PTSD, without identifying any 
specific stressors.  A November 1999 Vet Center statement 
noted the veteran exhibited a picture commensurate with a 
diagnosis of PTSD.  A July 2001 VA examiner found the veteran 
did not meet the minimum criteria for a diagnosis of PTSD.  
Following a May 2002 VA psychiatric examination, dysthymia 
and generalized anxiety disorder were diagnosed.  

Based upon the evidence of record, the Board finds a 
diagnosis of PTSD related to an in-service stressor verified 
by credible supporting evidence has not been provided.  While 
there are inconsistent, but competent, medical opinions for 
and against a diagnosis of PTSD, there is no credible 
supporting evidence of the identified stressors.  The veteran 
is not shown to have participated in events constituting an 
actual fight or encounter with the enemy.  Although he has 
provided sincere statements describing traumatic events in 
service, there is no evidence other than his own statements 
demonstrating that any of these specific events actually 
occurred.  VA regulations require not only a competent 
diagnosis of PTSD, but also medical evidence of a link 
between the current symptoms and an in-service stressor that 
is supported by credible evidence the stressor occurred.  
38 C.F.R. § 3.304(f).  Therefore, entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


